Prüm Treaty: cross-border cooperation in combating terrorism and cross-border crime - Visa Information System (VIS) - Consultation of the Visa Information System (VIS) - Protection of personal data (debate)
The next item is the joint debate on
the report by Fausto Correira, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the initiative by the Kingdom of Belgium, the Republic of Bulgaria, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Slovenia, the Slovak Republic, the Italian Republic, the Republic of Finland, the Portuguese Republic, Romania and the Kingdom of Sweden on the stepping up of cross-border cooperation, particularly in combating terrorism and cross-border crime (Prüm Treaty) [06566/2007 - C6-0079/2007 -
the two reports by Sarah Ludford, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, one on the proposal for a regulation of the European Parliament and of the Council concerning the Visa Information System (VIS) and the exchange of data between Member States on short stay-visas - C6-0004/2005 - and the other on the proposal for a Council decision concerning access for consultation of the Visa Information System (VIS) by the authorities of Member States responsible for internal security and by Europol for the purposes of the prevention, detection and investigation of terrorist offences and of other serious criminal offences C6-0053/2006
the report by Martine Roure, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council Framework Decision on the protection of personal data processed in the framework of police and judicial cooperation in criminal matters (renewed consultation) [07315/2007 C6-0115/2007.
President-in-Office of the Council. (DE) Mr President, Commissioner, ladies and gentlemen, we are dealing today with three matters that mark very significant progress in cross-border police cooperation in the realm of European home-affairs policy. The first of these matters is the Prüm Convention, an international agreement that was originally concluded by a small number of Member States - there were initially seven, but a further ten states have subsequently acceded to it. The Convention paved the way for Europe's first network of national DNA and fingerprint databases and vehicle registers.
In this way we laid the foundations for a modern information exchange for police forces in Europe while applying high standards of data protection. This Convention that was concluded by some of the Member States is now to become an EU-wide instrument. It is to be incorporated into the legislative framework of the European Union, and its core provisions will apply in all 27 Member States.
We are thereby contributing to the security of the people of Europe, because DNA-matching among a small number of countries has already resulted in the identification of criminals and in convictions for serious crimes. We are also helping to enhance the capacity of the European Union to act, for it is only right that this Convention should no longer be treated as an instrument of international law but as part of our common European legal framework.
I should like to thank all Member States, as well as the European Commission and the Members of the European Parliament, for having helped to clear the way for the replacement of the Convention in spite of a very tight time frame. In converting the Convention into a Council Decision and in implementing that Decision, we shall also take due account of the opinions of the European Parliament.
We shall decide next week on the visa-information system on which we reached political agreement with the European Parliament back in May. Now that an agreement has been reached in Coreper, there is a good chance that the Council will confirm the decision on access next week. A formal agreement will then be concluded once the wording has been checked by the lawyer-linguists.
The visa-information system is a particularly important means of consolidating the area of freedom, security and justice. It will mean that alphanumerical and biometric data can be stored and retrieved during visa procedures. This will help to ensure that we are able to combat multiple visa applications, identity frauds and other forms of deception more effectively than hitherto.
The decision on access to the VIS will also enable security authorities to search the VIS for the purpose of preventing, discovering and investigating terrorist crimes and other serious offences. These new research facilities for the security authorities will be a vital step forward in efforts to protect the public, especially from terrorism and organised crime. Let me stress that the agreement we reached with the European Parliament is a very balanced and sound agreement which reconciles the diverse arguments that have been advanced.
If we manage to improve police cooperation in Europe as these two measures are designed to do, thereby creating more security for our citizens, we must also ensure that data protection is given a high profile in the European Union and that the abuse of data transmitted between Member States is prevented and effectively combated.
For this reason I am delighted that major progress has been achieved in recent weeks on the assignment of the framework decision on data protection to the third pillar, that we were able, with the agreement of the rapporteur of the European Parliament, to deal with a new draft in two readings within the Council working group and that we have sharply reduced the number of the reservations which have been a barrier to rapid progress in the past. This new revised draft guarantees a high level of protection. The protection level prescribed by Council of Europe Convention No 108 of 1981 and by the additional protocol of 2001 will be fully guaranteed.
On the issues of the scope of the decision and the rules relating to non-EU countries, we shall also find sound solutions. The European Parliament has made a very important contribution in this respect, and I should like to thank you most sincerely again on behalf of the Presidency for your extraordinarily rapid treatment of the revised draft. Particularly with regard to the adequacy of the protection afforded by states outside the Union and the inclusion of a provision on the forwarding of data to non-public bodies, we are on the way to finding effective solutions.
I also believe that the evaluation clause proposed by the European Parliament with regard to the scope of the decision is a thoroughly constructive solution, and we shall use the remaining term of the German presidency to achieve further progress. With his fifteen principles for data protection, Commissioner Frattini helped to ensure that we were able to frame the key provisions in this area. At the Council meeting we shall propose a Council statement and press for due adherence to these principles in subsequent deliberations.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, I do not have much to add after the considerations put forward by Mr Altmaier on behalf of the Council. Concerning the first of the topics being debated, we have from the outset supported the German Presidency's initiative to transfer most of the third-pillar provisions of the Prüm Treaty into European legislation.
That will facilitate and strengthen cross-border cooperation among police authorities and will certainly facilitate one factor that is absolutely essential if we want to enhance security in the European area, and that is the exchange of information needed to prevent and suppress crime. This exercise is of course also based on the fact that the provisions of the treaty have been shown to be useful where they have already been applied. We have had the opportunity to read an interesting report supplied by the Presidency on how application of the Prüm Treaty between Germany and Austria has produced some positive and surprising results. It has led to the detection of serious criminal acts precisely because certain provisions of this treaty have been used.
There is an important aspect to this: the application of the principle of availability - that is, the exchange of information, which promotes a flow of information - has to be accompanied by adequate protection of personal data. In the event of improper use, there need to be clear rules on prevention that can stop all that happening once and for all. In my view, it is vital that the Council's decision, already given by the Presidency, is confirmed, and I strongly hope it will be. I am confident that it can be adopted in Luxembourg next week. It contains a clear reference to personal data protection, because unfortunately we do not yet have a framework decision on data protection in this area. This Council decision transferring the articles of the Prüm Treaty into the European acquis therefore clearly has to deal with data protection, as a precondition for making the exchange of information compatible.
A final aspect of the decision concerns periodical assessment. This will be an important assessment of both operational effectiveness - in other words, how this series of measures will work - and the operation of the safeguard clauses. The assessment will also be useful for Parliament, which will of course receive a copy of it.
On the Visa Information System, I have to congratulate the rapporteur, Baroness Ludford, and the Presidency, and also commend them on their joint efforts to reach a good agreement. A good agreement may in any case be useful to ensure that both the security requirements demanded by many governments and the demands for personal data protection are met. These are non-negotiable rights for the European Union. In our consulates and at our border posts we will have better instruments that will work more effectively and will be made available to honest travellers, while they will also enable the police to detect serious infringements of the law. Data protection rules have been firmly incorporated into the VIS. These rules, including those on fingerprints, were absolutely crucial. Thanks to this agreement the Commission can now develop the technical application that will be needed, because, as you know, our aim is to have the VIS up and running by the spring of 2009 as planned.
There is a specific requirement regarding the operational management of the system, which is that the operational management should be entrusted to a technical body, after an impact assessment has been carried out. This technical body may be proposed operationally within the first two years of operation of the VIS, either because of the economic implications that are yet to be assessed or because of the technical impact assessment that is to be performed. I can give you my personal assessment now: if there is going to be an operational management body, it should not be limited just to the VIS, but there should be a single operational body managing both SIS II and VIS together, so as to make the best use of the resources and its capacity for work.
The third topic is the framework decision on data protection. Here again I must thank Mrs Roure for her report, which gives the Council some encouragement. I put forward the proposal way back in 2005; since then I have appealed to the ministers in Council on several occasions; and today we are getting close to a joint solution. On one aspect, I shall repeat my views, which are well known: I would have liked these data protection rules, which are under the third pillar, to apply to the Member States' internal legal systems and not just to cross-border exchanges of data and cross-border cooperation. I therefore agree with Mrs Roure's proposal that, no more than three years after the framework decision is adopted, we should re-examine the purpose and scope of these rules and therefore perhaps also the possibility of extending them to the countries' internal legal systems. Three years is a long enough time.
Mrs Roure mentions an assessment, precisely the one that we are talking about, in order to harmonise the rules on data protection even more. One thing does not rule out the other: both can be done if we use the report which, three years after the system enters into force, should say whether the mechanism is working, where it can be improved and where further harmonisation is possible. We all ought to agree on one thing, which is the need to rule out any use of the data for purposes not specified in advance; in other words, personal data may be used for police and security purposes only if the categories of purposes for which the security authorities may use them have been set out first. That is a key principle, on which we should stand firm.
A debate has yet to be held on the data protection supervisory authorities. Some very careful consideration will certainly be necessary, because the current authorities and the future European authority will have very different attributes, and so more thorough deliberation is probably needed. I have put forward an idea of 15 basic principles to help facilitate agreement. I am very pleased that the President-in-Office of the Council considers the exercise of examining the 15 basic principles that I have proposed to be useful. To conclude, we can make up for lost time, but on this topic we are a long way behind.
rapporteur. - (PT) Mr President, Mr President-in-Office of the Council, Mr Frattini, ladies and gentlemen, I should like, if I may, to make a few brief personal observations on the Prüm Initiative, which Parliament is debating and scrutinising today and tomorrow, and on which I was rapporteur for the Committee on Civil Liberties, Justice and Home Affairs.
The Council's proposal, presented by Parliament three months ago in almost forensic detail, was debated and analysed with bewildering speed by the committee. To this end - with the constant and total commitment, skill and dedication of the Committee's secretariat - the idea of a public hearing was proposed, involving all public and private actors, in order to gain a suitable understanding of their concerns. This is a process that seeks to strike the right balance between the demands of effective police cooperation and the defence and promotion of fundamental rights.
This exercise in reflection is extremely important given the nature of this proposal, which establishes mechanisms facilitating action on criminal matters and criminal investigations, but which is potentially damaging to the citizens' rights and freedoms, an aspect that cannot and must not be overlooked.
As rapporteur dealing with an initiative of such importance and visibility, my main concerns were, accordingly, to strike a balance between, on the one hand, the demands of effective policing in the fight against the main threats to the very foundations of the EU, namely terrorism and crime, and, on the other, the protection of people's fundamental rights.
Clearly, striking such a balance and transposing it into a text to be accepted by an overwhelming majority of MEPs represented in the Committee on Civil Liberties, Justice and Home Affairs, who come from a range of political backgrounds, was no easy task, but was certainly a rewarding one. I honestly believe that the proposals to be put before this Chamber substantially improve upon the draft submitted by the Council. I therefore welcome the fact that the amendments we agreed on, which were the result of a broad consensus among the various groups represented in Parliament and of close collaboration between the rapporteur and the shadow rapporteurs, were adopted almost unanimously by the committee, with just one abstention. I now hope that they will receive a similarly positive response from this Chamber.
Among the amendments that have been tabled, I should like to highlight the following amendments for their importance to the economy as distinct from what I feel should be subject to a formal framework decision: greater harmonisation of the conditions of access to biometric databases, ensuring that such access is limited to investigations, and, in the case of fingerprint data, to the prevention of serious criminal offences; clear definition of rules applying to joint operations; establishment of strict necessity criteria so that the transmission of personal data is legitimate, especially when it comes to the most delicate situations, major events and preventing terrorist attacks; extending the scope of the chapter on data protection to all forms of processing data, ensuring compliance with all recommendations put forward by the European data protection supervisor; implementation of a maximum period for keeping personal data; establishment of specific safeguards prohibiting the processing of sensitive data that may be used for the purpose of ethnic profiling; strengthening Parliament's role in following up the proposal for a decision, in particular when implementation and assessment measures are adopted; and lastly, clarification of the relationship between this proposal for a decision and the proposal for a framework decision on data protection under the third pillar, the latter always being a general regulatory framework in the matter, in any situation.
Lastly, I should like to acknowledge the importance of integrating intervention mechanisms introduced by the Prüm Treaty - undeniably important mechanisms in the fight against terrorism and organised crime - into the EU's body of law. I must say, however, that I am worried about how the Council will vote on Parliament's opinion.
I should like to conclude by saying that the adoption of the framework decision aimed at stepping up cross-border cooperation, in particular in the fight against terrorism and crime, will clearly lack democratic legitimacy if Parliament's role is either partially or totally ignored. That would do nothing to enhance the citizens' trust in the Union when it comes to the process of building the Community; in fact, it would have quite the opposite effect.